DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-14, drawn to a composite composition.
II. 	Claims 15-20, drawn to a method of manufacturing a lightweight composite.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, both apply.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Election of Species
The application contains the following disclosed patentably distinct species:
Binder material – (Claims 3, 17)
a cement, pozzolan, gypsum, Portland cement, calcium aluminate, calcium sulfoaluminate, epoxies, urethanes, or acrylics

Lightweight particles – (Claim 5)
acrylic, acrylonitrile based copolymer, agricultural biomass base material, organic material, a carbon material, graphene, a ceramic material, a silica aerogel material, an alumina material, copolymer and alloy systems, microspheres, rubber, an EPDM material, polyamide, polyolefin, polystyrene, polyvinyl chloride, PET, PMMA, PMU, melamine, urea formaldehyde, nylon, ABS, LDPE, HDPE, PVC, or PVDC, hemp, sisal, rice hulls, oat hulls, ground corncobs, walnut shells, or a wood material

Additive(s) or Admixture(s) – (Claims 6-7; 12-14; 18; Applicant’s Specification: [0051])
acrylic fiber, carbon fiber, graphene, stainless steel fiber, basaltic fiber, sisal fiber, glass fiber or other related fibrous materials, soda lime glass, calcium carbonate, magnesium carbonate, silicates, titanium dioxide, clay and talc, alumina, calcium stearate, magnesium stearate, zinc stearate, coloring agents, corrosion inhibitors, shrinkage reducers, cork, fly ash, foaming agents and or defoamers, air entrainers, fire retardants, fungicide, mildewcide, biocide, rodenticide, insecticide admixtures or a combination thereof, hrwr, mrwr, plasticizer, polycarboxylate and variations thereof, wood pulp, fiber or shavings, metakaolin, polymer resin additive, vinyl acetate and ethylene based redispersible powders, set retarding and or accelerating admixtures, strength enhancing admixtures, silanes, siloxane, silicones, surfactants, coupling agents and other resin system variations and combinations thereof, silica fume, micro-silica, slag, sodium olefin sulfonate and/or sodium hydroxide or butoxyethanol and/or glutaraldehyde, calcium hydroxide, calcium sulfate, wollastonite, thixotropes and or rheology modifiers which may include cellulosics, fumed silicas, functional chemical and polymer resin systems and other related materials, zinc borate or boric acid, chlorinated paraffin, antimony oxide, alumina trihydrate, or magnesium hydroxide

Applications (Claim 20)
cementing, concrete, including ready-mix, precast, tilt-up panels, ornamental, decorative, countertops, multi-family residences, commercial buildings, multi-story buildings, DIY, home improvement, roof tiles, underlayment, block, brick, mining, shotcrete, gunnite, refractory / monolithics, foundry, 3D printing, forgings and castings, cultured marble alternatives, roofing, flowable fill, void fill, underground applications, decorative, stucco, plaster, urethane and/or epoxy concrete, composites, or adhesives

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from EACH category (A, B, C, D), above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674